DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 

Response to Arguments
Applicant’s amendments to the independent claims, set forth in the Amendment with RCE filed November 23, 2022 (herein “Amendment”) to address the rejections of the independent claims, and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kang et al., US 10,410,114 B2.
Applicant’s arguments in the Amendment on page 14, regarding the combinability of cited references Li and Qian have been fully considered but are not persuasive. As previously remarked in the Advisory Action dated November 4, 2022, regarding the combinability of Li and Qian, Applicant sets forth two arguments 1) Qian teaches away from the claimed invention and 2) "the presently claimed invention would further frustrate the purpose of Qian." 
In reply, first it is noted that teaching away considers the teachings of the cited references for whether they "criticize, discredit or otherwise discourage the solution claimed." To be sure, neither of Qian's disclosure of generating soft labels in an ascending order of recognition performance, nor using a progressive training scheme to improve system performance, criticizes, discredits or otherwise discourages the solution claimed" - namely the claimed "the plurality of soft label outputs by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations." In view of the limitations of claim 3, this becomes all the more clear as well.
Second, the combination of record is modifying Li, not Quan, and thus, the appropriate inquiry is whether Quan would render the prior art invention being modified (the teachings of Li) unsatisfactory for Li’s intended purpose. see MPEP 2143.01. Therefore, in the rejection of record, Quan is not being modified, and therefore Applicant's arguments regarding Qian being modified by the motivational statement provided for modifying Li are not germane to the combination of record, and thus not persuasive. Moreover, the motivation statement of improving performance which comes from Qian in para. 8, states that the progressive training scheme (disclosed in cited para. 62) "improves the system," therefore, it would follow that the motivational statement in Qian is setting forth the opposite of discrediting, criticizing or discouraging the progressive training/sorting in ascending order of performance - it credits and encourages (by saying it "improves the system") the progressive training disclosed in Qian.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 13, and 15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 15-16 of copending Application No. 16/047,287 (reference application) in view of Li et al., US 2016/0078339 A1 (herein “Li”) further in view of Qian et al., US 2019/0304437 A1, (herein “Qian”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the reference application’s claims render obvious the limitations of the present Application as detailed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present Application (16/047,526)
Relevant limitations from Reference Application (16/047,287)
Claim 1
A computer-implemented method, comprising: inputting input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks, and 

iteratively training a student neural network with the input data and the plurality of soft label outputs by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations; and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.


Claim 1
A computer-implemented method comprising: 
a plurality of teacher neural networks
inputting at least an input data to the selected teacher neural network to obtain a soft label output generated by the selected teacher neural network,
training a student neural network with at least the input data and the soft label output generated by the selected teacher neural network,
increasing a frequency of selecting the teacher neural network based on an accuracy of the soft label output in comparison with the correct data corresponding to the input data versus a frequency of iterations in which selecting the teacher neural network is random, as a number of the iterations increases

repeating selecting the teacher neural network, inputting the input data to the selected teacher neural network, and training the student neural network.
Claim 5
wherein the input data is audio data and each soft label output is a classification of the audio data.
Claim 6
wherein the input data is audio data and the soft label output is a classification of the audio data.
Claim 6
wherein the classification of the audio data identifies phonemes.
Claim 7
wherein the classification of the audio data identifies phonemes.
Claim 7
wherein training the student neural network includes: training the student neural network with at least the input data, the plurality of soft label outputs, and a correct data corresponding to the input data.
Claim 8
wherein training the student neural network with at least the input data and the soft label output generated by the selected teacher neural network includes: training the student neural network with at least the input data, the soft label output generated by the selected teacher neural network, and a correct data corresponding to the input data
Claim 8
training the plurality of teacher neural networks by a server computer, and receiving, by the server computer, the input data from a client computer, wherein inputting an input data to each teacher neural network among a plurality of teacher neural networks includes: inputting, by the server computer, the input data to each teacher neural network to obtain the soft label output from each teacher neural network, and transmitting, by the server computer, the plurality of soft label outputs to the client computer, wherein training the student neural network includes: training, by the client computer, the student neural network with at least the input data and the plurality of soft label outputs.
Claim 9
training the plurality of teacher neural networks by a server computer,
receiving, by the server computer, the input data from a client computer,
wherein inputting an input data to the selected teacher neural network to obtain the soft label output generated by the selected teacher neural network includes: inputting, by the server computer, the input data to the selected teacher neural network to obtain the soft label output from the selected teacher neural network, and transmitting, by the server computer, the soft label output to the client computer, wherein training the student neural network with at least the input data and the soft label output generated by the selected teacher neural network includes: training, by the client computer, the student neural networks with at least the input data and the soft label output
Claim 9
A neural network training apparatus comprising: a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations including: inputting an input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks, and 
iteratively training a student neural network with the input data and the plurality of soft label outputs by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations; and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.
Claim 10
An apparatus comprising: a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations including:
inputting at least an input data to the selected teacher neural network to obtain a soft label output generated by the selected teacher neural network,
training a student neural network with at least the input data and the soft label output generated by the selected teacher neural network

increasing a frequency of selecting the teacher neural network based on an accuracy of the soft label output in comparison with the correct data corresponding to the input data versus a frequency of iterations in which selecting the teacher neural network is random, as a number of iterations increases, and repeating selecting the teacher neural network, inputting the input data to the selected teacher neural network, and training the student neural network.
Claim 13
wherein the input data is audio data and each soft label output is a classification of the audio data.
Claim 15
wherein the input data is audio data and the soft label output is a classification of the audio data.
Claim 15
A computer program product including one or more computer readable storage mediums collectively storing program instructions for improving neural network training that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising: inputting an input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks, and iteratively training a student neural network with the input data and the plurality of soft label outputs by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations; and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.
Claim 16
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising:
a plurality of teacher neural networks,
inputting at least an input data to the selected teacher neural network to obtain a soft label output generated by the selected teacher neural network,
training a student neural network with at least the input data and the soft label output generated by the selected teacher neural network
increasing a frequency of selecting the teacher neural network based on an accuracy of the soft label output in comparison with the correct data corresponding to the input data versus a frequency of iterations in which selecting the teacher neural network is random, as a number of iterations increases, and repeating selecting the teacher neural network, inputting the input data to the selected teacher neural network, and training the student neural network.


	While claims 1, 10 and 16 of the reference Application No. 16/047,287 do not recite the limitations of present Application in claims 1, 9 and 15 including “wherein the plurality of teacher neural networks includes two or more different types of teacher neural networks; evaluating an accuracy of each of the plurality of teacher neural networks using test data,” Li and Qian, as detailed below, teach these limitations in obvious combination with the limitations of claims 1, 10 and 16 of the reference Application.
	Li teaches wherein the plurality of teacher neural networks includes two or more different types of teacher neural networks (Li para. 46, teacher DNNs DNN-1 through DNN-K each having a different neural network structure).
	Qian teaches evaluating an accuracy of each of the plurality of teacher neural networks using test data (Qian paras. 61-62, teacher models are sorted in order of recognition performance (accuracy) from a single-talker task that uses ot as input data (test data)).
	Therefore, taking the recitation of claims 1,10 and 16 of reference Application 16/047,287 and the teachings of Li as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1, 10 and 16 of reference Application 16/047,287, with the different teacher neural networks disclosed in Li at least because doing so would provide a better teacher DNN (Li para. 46).
	Further, taking the recitation of claims 1,10 and 16 of reference Application 16/047,287 and the teachings of Qian as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1, 10 and 16 of reference Application 16/047,287, with the determining the order of recognition performance in a single talker task amongst an ensemble of teacher neural networks disclosed in Qian at least because doing so would improve system performance of a teacher-student system (Qian para. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2016/0078339 A1, herein “Li”), further in view of Qian et al., (US 2019/0304437 A1, herein “Qian”), further in view of Kang et al., (US 10,410,114 B2, herein “Kang”).
Regarding claim 1, Li teaches a computer-implemented method, comprising (Li fig. 5, paras. 69, 87, method for generating a neural network classifier that is a computer implemented method): 
inputting input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks (Li paras. 48, 57-58, 73, an ensemble of teacher DNNs (plurality) are trained as described in connection to fig. 4, where the method of fig. 5 is carried out using components of fig. 4, where fig. 5 describes that training data in a mini-batch (input data) is inputted into the teacher DNN, and an output posterior distribution is output from the teacher DNN, where para. 39 teaches the posterior probability is the output of a softmax function (thus soft) and the Abstract teaching that a supervised signal (label) is obtained from the output of the teacher DNN, and para. 73 teaching that the posterior distributions from each of the ensembled teacher DNNs are obtained and combined), wherein the plurality of teacher neural networks includes two or more different types of teacher neural networks (Li para. 46, teacher DNNs DNN-1 through DNN-K each having a different neural network structure); 
iteratively (Li para. 56, student DNN is trained in an iterative process) training a student neural network with the input data and the plurality of soft label outputs (Li para. 74, ensemble teacher DNN operates as teacher DNN as disclosed in fig. 5, where paras. 57-59 teach that the same mini-batch of training data is input into the student DNN, and the output posterior distribution (plurality of soft label outputs) from the teacher DNNs (in an ensemble – thus plurality) are used to evaluate the training progress of the student DNN).
While Li discloses in para. 47 that the sub-DNN (plurality of teacher neural networks) have their outputs combined via a weighting based on performance (which DNN performs better for a particular domain – that is the same as accuracy), which strongly suggests that this “performance” was determined beforehand through test data, nonetheless, Li does not explicitly disclose “evaluating an accuracy of each of the plurality of teacher neural networks using test data.”
Li also does not explicitly teach that the training of the student neural network is iteratively “by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations.”
Li further does not explicitly teach “and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.”
Qian teaches evaluating an accuracy of each of the plurality of teacher neural networks using test data (Qian paras. 61-62, teacher models are sorted in order of recognition performance (accuracy) from a single-talker task that uses ot as input data (test data)).
Qian further teaches iteratively by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations (Qian para. 62, for each i in all teachers (considering 2 or more teachers) soft labels generated from a teacher ensemble one by one in ascending (predetermined) order or recognition performance (accuracy)).
Kang teaches and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases (Kang, figs. 3 and 6, col. 12, ll. 8-26, as shown two teacher models selected, second teacher model, and third teacher model, to provide soft outputs to the student model, the teacher models selected having accuracies greater than or equal to a threshold, where col. 13, ll. 9-44, teach that the student model is iteratively trained (operation 610 is re-performed when the student model accuracy is below a threshold), and where selection of the next teacher models used in additional iterations is based on a predetermined criterion, one such criterion being to use teacher models not previously used (a particular teacher neural network – the ones not used yet, will have increased frequency of selection as iterations increase, and they are not yet a selected teacher model), where col. 11, l. 62 – col. 12, l. 16, teach that teacher models are selected based on an order of accuracy).
	Therefore, taking the teachings of Li and Qian as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ensemble teacher-student training system and operations of Li, with the determining the order of recognition performance in a single talker task amongst an ensemble of teacher neural networks, and include soft label outputs in an ascending order of recognition performance as disclosed in Qian at least because doing so would allow for using un-transcribed data which improves system performance of a teacher-student system (Qian para. 8).
	Further, taking the teachings of Li and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher-student training of Li to include increasing the frequency of selection for a particular teacher model, based on accuracy as disclosed in Kang at least because doing so would prevent an overfitting bias (and thus error) within the student model (See Kang col. 13, ll. 21-23).
Regarding claim 2, Li teaches wherein training the student neural network includes: repeating the iterations, each iteration including (Li para. 56, student DNN is trained in an iterative process): 
inputting the input data into the student neural network (Li para. 57, training data comprising a mini-batch input into the student DNN), 
comparing an output data of the student neural network with the soft label output among the plurality of soft label outputs (Li para. 59, the student DNN output distribution (soft label output) is evaluated against (comparing) the teacher DNN output distribution), and 
adjusting a plurality of weights in the student neural network based on the comparison (Li paras. 53, 59, and 61-62, student DNN training is initialized by setting initial weight values for the student DNN model, which are then optimized (parameters of the student DNN) by minimizing a divergence between the posterior distribution of the teacher DNN ensemble and the student DNN’s posterior distribution, the divergence being the error determined from the evaluation of the student DNN against the teacher DNN), and 
using the plurality of soft label outputs for the each iteration of the training the student neural network (Li para. 50, teacher DNN is trained by applying labeled data (correct data), comparing the output distribution (plurality of soft label outputs) with label information (corresponding to the input data) and an error is determined from which the parameters of the DNN are updated, and repeating until the error is minimized).
Regarding claim 3, Li does not teach the limitations of claim 3. Qian teaches wherein using the plurality of soft label outputs includes: using the soft label output of a less accurate teacher neural network among the plurality of teacher neural networks earlier than the soft label output of an accurate teacher neural network among the plurality of teacher neural networks (Qian para. 62, teacher-student training using soft labels generated from a teacher ensemble one by one in ascending order or recognition performance (accuracy), thus starting with the less accurate ones first (earlier)).
Therefore, taking the teachings of Li and Qian together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher DNN ensemble training disclosed in Li to include soft label outputs in an ascending order of recognition performance as disclosed in Qian, at least because doing so would allow for using un-transcribed data which improves system performance (Qian para. 8).
Regarding claim 4, Li does not teach the limitations of claim 4. Qian teaches wherein training the student neural network includes: using the soft label output of the most accurate teacher neural network among the plurality of teacher neural networks for the input data (Qian para. 62, teacher-student training using soft labels generated from a teacher ensemble one by one in ascending order or recognition performance (accuracy), thus ending up with the most accurate).
Therefore, taking the teachings of Li and Qian together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher DNN ensemble training disclosed in Li to include soft label outputs in an ascending order of recognition performance as disclosed in Qian, at least because doing so would allow for using un-transcribed data which improves system performance (Qian para. 8).
Regarding claims 5, 13 and 19, Li teaches wherein the input data is audio data (Li paras. 22 and 26, data provided for training the DNNs models described includes phone sets as sounds (audio data)) and each soft label output is a classification of the audio data, (Li para. 68, where the DNN is a classifier, and the data for training the student DNN is the output distribution of the teacher DNN (soft label output) which is supervised data (classification of input data)).
Regarding claims 6, 14 and 20, Li teaches wherein the classification of the audio data identifies phonemes (Li paras. 22 and 26, data provided for training the DNNs models described includes phone sets (phonemes), where para. 68 teaches the output classification from the teacher DNN is supervised (labeled) data, thus the output of a teacher DNN with input phoneme data would be classified (labeled) phonemes). 
Regarding claim 7, Li teaches wherein training the student neural network includes: training the student neural network with at least the input data, the plurality of soft label outputs, and a correct data corresponding to the input data (Li para. 50, teacher DNN is trained by applying labeled data (correct data), comparing the output distribution (plurality of soft label outputs) with label information (corresponding to the input data) and an error is determined from which the parameters of the DNN are updated, and repeating until the error is minimized, the teacher DNN then used to train the student DNN).
Regarding claim 9, Li teaches a neural network training apparatus comprising: 
a processor or a programmable circuitry (Li para. 86, computing system having a processor); and 
one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations including (Li para. 86, computer readable media having computer executable instructions embodied thereon that when executed by a computing system having a processor and memory, cause the computing system to perform a method for generating a DNN classifier): 
inputting an input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks (Li paras. 48, 57-58, 73, an ensemble of teacher DNNs (plurality) are trained as described in connection to fig. 4, where the method of fig. 5 is carried out using components of fig. 4, where fig. 5 describes that training data in a mini-batch (input data) is inputted into the teacher DNN, and an output posterior distribution is output from the teacher DNN, where para. 39 teaches the posterior probability is the output of a softmax function (thus soft) and the Abstract teaching that a supervised signal (label) is obtained from the output of the teacher DNN, and para. 73 teaching that the posterior distributions from each of the ensembled teacher DNNs are obtained and combined), wherein the plurality of teacher neural networks includes two or more different types of teacher neural networks (Li para. 46, teacher DNNs DNN-1 through DNN-K each having a different neural network structure);  
iteratively (Li para. 56, student DNN is trained in an iterative process) training a student neural network with the input data and the plurality of soft label outputs (Li para. 74, ensemble teacher DNN operates as teacher DNN as disclosed in fig. 5, where paras. 57-59 teach that the same mini-batch of training data is input into the student DNN, and the output posterior distribution (plurality of soft label outputs) from the teacher DNNs (in an ensemble – thus plurality) are used to evaluate the training progress of the student DNN).
While Li discloses in para. 47 that the sub-DNN (plurality of teacher neural networks) have their outputs combined via a weighting based on performance (which DNN performs better for a particular domain – that is the same as accuracy), which strongly suggests that this “performance” was determined beforehand through test data, nonetheless, Li does not explicitly disclose “evaluating an accuracy of each of the plurality of teacher neural networks using test data.”
Li also does not explicitly teach that the training of the student neural network is iteratively “by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations.”
Li further does not explicitly teach “and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.”
Qian teaches evaluating an accuracy of each of the plurality of teacher neural networks using test data (Qian paras. 61-62, teacher models are sorted in order of recognition performance (accuracy) from a single-talker task that uses ot as input data (test data)).
	Qian further teaches iteratively by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations (Qian para. 62, for each i in all teachers (considering 2 or more teachers) soft labels generated from a teacher ensemble one by one in ascending (predetermined) order or recognition performance (accuracy)).
Kang teaches and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases (Kang, figs. 3 and 6, col. 12, ll. 8-26, as shown two teacher models selected, second teacher model, and third teacher model, to provide soft outputs to the student model, the teacher models selected having accuracies greater than or equal to a threshold, where col. 13, ll. 9-44, teach that the student model is iteratively trained (operation 610 is re-performed when the student model accuracy is below a threshold), and where selection of the next teacher models used in additional iterations is based on a predetermined criterion, one such criterion being to use teacher models not previously used (a particular teacher neural network – the ones not used yet, will have increased frequency of selection as iterations increase, and they are not yet a selected teacher model), where col. 11, l. 62 – col. 12, l. 16, teach that teacher models are selected based on an order of accuracy).
	Therefore, taking the teachings of Li and Qian as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ensemble teacher-student training system and operations of Li, with the determining the order of recognition performance in a single talker task amongst an ensemble of teacher neural networks, and include soft label outputs in an ascending order of recognition performance as disclosed in Qian at least because doing so would allow for using un-transcribed data which improves system performance of a teacher-student system (Qian para. 8).
	Further, taking the teachings of Li and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher-student training of Li to include increasing the frequency of selection for a particular teacher model, based on accuracy as disclosed in Kang at least because doing so would prevent an overfitting bias (and thus error) within the student model (See Kang col. 13, ll. 21-23).
Regarding claims 10 and 16, Li teaches wherein training the student neural network includes: repeating the iterations, each iteration including (Li para. 56, student DNN is trained in an iterative process):
inputting the input data into the student neural network (Li para. 57, training data comprising a mini-batch input into the student DNN), 
comparing an output data of the student neural network with the soft label output among the plurality of soft label outputs (Li para. 59, the student DNN output distribution (soft label output) is evaluated against (comparing) the teacher DNN output distribution), and 
adjusting a plurality of weights in the student neural network based on the comparison (Li paras. 53, 59, and 61-62, student DNN training is initialized by setting initial weight values for the student DNN model, which are then optimized (parameters of the student DNN) by minimizing a divergence between the posterior distribution of the teacher DNN ensemble and the student DNN’s posterior distribution, the divergence being the error determined from the evaluation of the student DNN against the teacher DNN), and 
using the [plurality of – claim 10 only] soft label outputs for the each iteration of the training the student neural network (Li para. 50, teacher DNN is trained by comparing the output distribution (plurality of soft label outputs) with label information, and an error is determined from which the parameters of the DNN are updated, and repeating until the error is minimized).
Regarding claims 11 and 17, Li does not teach the limitations of claims 11 and 17. Qian teaches wherein using the plurality of soft label outputs includes: using the soft label output of a less accurate teacher neural network among the plurality of teacher neural networks in an earlier iteration than the soft label output of an accurate teacher neural network among the plurality of teacher neural networks (Qian para. 62, teacher-student training using soft labels generated from a teacher ensemble one by one in ascending order or recognition performance (accuracy), thus starting with the less accurate ones first (earlier iteration)).
Therefore, taking the teachings of Li and Qian together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher DNN ensemble training disclosed in Li to include soft label outputs in an ascending order of recognition performance as disclosed in Qian, at least because doing so would allow for using un-transcribed data which improves system performance (Qian para. 8).
Regarding claims 12 and 18, Li does not teach the limitations of claims 12 and 18. Qian teaches wherein training the student neural network includes: using the soft label output of the most accurate teacher neural network among the plurality of teacher neural networks in a last iteration (Qian para. 62, teacher-student training using soft labels generated from a teacher ensemble one by one in ascending order or recognition performance (accuracy), thus ending up with the most accurate (last iteration)).
Therefore, taking the teachings of Li and Qian together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher DNN ensemble training disclosed in Li to include soft label outputs in an ascending order of recognition performance as disclosed in Qian, at least because doing so would allow for using un-transcribed data which improves system performance (Qian para. 8).
Regarding claim 15,  Li teaches a computer program product including one or more computer readable storage mediums collectively storing program instructions for improving neural network training that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising (Li para. 86, computer readable media having computer executable instructions embodied thereon that when executed by a computing system having a processor and memory, cause the computing system to perform a method for generating a DNN classifier): 
inputting an input data to each teacher neural network among a plurality of teacher neural networks to obtain a soft label output among a plurality of soft label outputs from each teacher neural network among the plurality of teacher neural networks (Li paras. 48, 57-58, 73, an ensemble of teacher DNNs (plurality) are trained as described in connection to fig. 4, where the method of fig. 5 is carried out using components of fig. 4, where fig. 5 describes that training data in a mini-batch (input data) is inputted into the teacher DNN, and an output posterior distribution is output from the teacher DNN, where para. 39 teaches the posterior probability is the output of a softmax function (thus soft) and the Abstract teaching that a supervised signal (label) is obtained from the output of the teacher DNN, and para. 73 teaching that the posterior distributions from each of the ensembled teacher DNNs are obtained and combined), wherein the plurality of teacher neural networks includes two or more different types of teacher neural networks (Li para. 46, teacher DNNs DNN-1 through DNN-K each having a different neural network structure); 
iteratively (Li para. 56, student DNN is trained in an iterative process) training a student neural network with the input data and the plurality of soft label outputs (Li para. 74, ensemble teacher DNN operates as teacher DNN as disclosed in fig. 5, where paras. 57-59 teach that the same mini-batch of training data is input into the student DNN, and the output posterior distribution (plurality of soft label outputs) from the teacher DNNs (in an ensemble – thus plurality) are used to evaluate the training progress of the student DNN).
While Li discloses in para. 47 that the sub-DNN (plurality of teacher neural networks) have their outputs combined via a weighting based on performance (which DNN performs better for a particular domain – that is the same as accuracy), which strongly suggests that this “performance” was determined beforehand through test data, nonetheless, Li does not explicitly disclose “evaluating an accuracy of each of the plurality of teacher neural networks using test data.”
Li also does not explicitly teach that the training of the student neural network is iteratively “by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations.”
Li further does not explicitly teach “and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases.”
Qian teaches evaluating an accuracy of each of the plurality of teacher neural networks using test data (Qian paras. 61-62, teacher models are sorted in order of recognition performance (accuracy) from a single-talker task that uses ot as input data (test data)).
Qian further teaches iteratively by selecting two or more of the plurality of teacher neural networks in a predetermined order for each of one or more training iterations (Qian para. 62, for each i in all teachers (considering 2 or more teachers) soft labels generated from a teacher ensemble one by one in ascending (predetermined) order or recognition performance (accuracy)).
Kang teaches and increasing a frequency of selecting a particular teacher neural network based on an accuracy of the soft label output in comparison with correct data corresponding to the input data as a number of iterations increases (Kang, figs. 3 and 6, col. 12, ll. 8-26, as shown two teacher models selected, second teacher model, and third teacher model, to provide soft outputs to the student model, the teacher models selected having accuracies greater than or equal to a threshold, where col. 13, ll. 9-44, teach that the student model is iteratively trained (operation 610 is re-performed when the student model accuracy is below a threshold), and where selection of the next teacher models used in additional iterations is based on a predetermined criterion, one such criterion being to use teacher models not previously used (a particular teacher neural network – the ones not used yet, will have increased frequency of selection as iterations increase, and they are not yet a selected teacher model), where col. 11, l. 62 – col. 12, l. 16, teach that teacher models are selected based on an order of accuracy).
	Therefore, taking the teachings of Li and Qian as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ensemble teacher-student training system and operations of Li, with the determining the order of recognition performance in a single talker task amongst an ensemble of teacher neural networks, and include soft label outputs in an ascending order of recognition performance as disclosed in Qian at least because doing so would allow for using un-transcribed data which improves system performance of a teacher-student system (Qian para. 8).
	Further, taking the teachings of Li and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teacher-student training of Li to include increasing the frequency of selection for a particular teacher model, based on accuracy as disclosed in Kang at least because doing so would prevent an overfitting bias (and thus error) within the student model (See Kang col. 13, ll. 21-23).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Qian in view of Kang, as set forth above regarding claim 1 from which claim 8 depends, further in view of Shin et al., “Generative Knowledge Transfer for Neural Language Models,” arXiv:1608.04077v3 [cs.LG], https://doi.org/10.48550/arXiv.1608.04077, February 28, 2017 (herein “Shin”) .
Regarding claim 8, Li teaches further comprising: training the plurality of teacher neural networks by a server computer (Li paras. 80 and 27, teacher neural networks on a computing device that is a server, the DNN model generator generating a trained teacher DNN model, and being deployed on a server), and receiving, by the server computer, the input data from a client computer (Li paras. 21-22, data sources used for training the teacher DNN from a data source 108 such as spoken audio from a mobile device (client computer)), wherein inputting an input data to each teacher neural network among a plurality of teacher neural networks includes: inputting, by the server computer, the input data to each teacher neural network (Li paras. 80, 27-29 and accessing component accesses and provides to the DNN model generator training data from the training sources, where the accessing component is part of the DNN model generator 120, which is on a computing device as a server) to obtain the soft label output from each teacher neural network (Li paras. 57, 73, the output distribution (soft-label output) from the teacher DNN (part of an ensemble – thus for each teacher DNN)), and 
wherein training the student neural network includes: training, by the client computer, the student neural network with at least the input data and the plurality of soft label outputs (Li paras. 27, 80, DNN model generator also adapts existing DNN models by initializing and training student models from trained teacher DNN models based on data from data sources, and where the DNN model generator can also be on a client computing device, where para 21 teaches that any number of DNN model generators can be employed within the system and be arranged in a distributed environment to collectively provide the functionality described therein, and where paras. 58-59 teach using the posterior distribution outputs of the teacher DNN (soft label outputs) to train the student DNN).
Li does not explicitly teach transmitting, by the server computer, the plurality of soft label outputs to the client computer.
Shin teaches transmitting, by the server computer, the plurality of soft label outputs to the client computer (Shin section 4, user devices that collectively have a teacher ensemble (plurality), send (transmitting) the soft labels respectively generated to a student computer for updating the model).
Therefore, taking the teachings of Li and Shin together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed DNN model generator, which generates both teacher and student models as disclosed in Li to include having the outputs of the teacher model as soft label outputs sent to a student model on another computer as disclosed in Shin at least because doing so would provide privacy conscious language model adaptation (see Shin Abstract).

Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Oh et al., US 2019/0034764 A1, which is directed towards an ensemble teacher-student neural network training model that includes a classifier neural network providing probabilities of labels for input data.
Liu et al., US 2018/0158552 A1, directed towards a teacher-student training system that uses data from a client device for training.
Azlan et al., US 2017/0132528 A1, directed towards training multiple machine learning models in parallel in a teacher-student training system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656